No. 99-50671
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50671
                         Summary Calendar



JUNIOR EARL ROBERTSON,

                                          Plaintiff-Appellee,

versus

BERNEY KESZLER, Dr.

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No.SA-98-CV-295-JWP
                       --------------------
                          April 10, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Dr. Berney Keszler appeals the denial of his motion for

summary judgment in which he asserted qualified immunity from the

claims of a Texas inmate, Junior Robertson, for the denial of

adequate medical care and for retaliation.   This court has

jurisdiction to review whether the issues of fact identified by

the district court are material.   Colston v. Barnhart, 146 F.3d

282, 284 (5th Cir.), denying petition for rehearing en banc,

cert. denied, 119 S. Ct. 618 (1998).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50671
                                -2-

     The district court determined that genuine issues of

material fact existed whether Dr. Keszler denied Robertson

medical care between April 22 and May 5, 1997, and whether Dr.

Keszler retaliated against Robertson because Robertson complained

about Dr. Keszler.   Our review of the record confirms that

material issues of fact do exist.   See Farmer v. Brennan, 511

U.S. 825, 839-41 (1994); Estelle v. Gamble, 429 U.S. 97, 104

(1976); McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998).

Accordingly, the district court’s denial of Dr. Keszler’s motion

for summary judgment is AFFIRMED.